DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mieger et al. (6,813,851).

Regarding claim 1, Mieger et al. discloses a quick hitch for coupling a tool (6) to an excavator arm (3) comprising two hitch halves (16,17) that can be latched together and that can be coupled to one another at a first pair of latching parts (9,10) and can be pivoted together, about the coupled first pair of latching parts, into a coupling position in which a second pair of latching parts (11,12) of the hitch halves can be latched, wherein energy coupling parts (14,15) are provided on each of the two hitch halves, which energy coupling parts (14,15) move together when the hitch halves are pivoted together about the pivot axis (7) formed by said first pair of latching parts (9,10), wherein a coupling carrier (19,20) is attached to each hitch half, which coupling carrier (19,20) carries a plurality of energy coupling parts (14,15) in each case, characterized int hat 

Regarding claims 2 and 3, the energy coupling parts comprise centering chamfers/tapers on end face edge portions (column 11 lines 13-21).

Regarding claim 4, tilting movements of the energy coupling parts for compensating a rotary component of the circular arc path of the energy coupling parts that move towards one another, wherein the hitch halves are pivoted together, are controlled only by the self centering of the energy coupling parts.

Regarding claim 5, the coupling carrier (20) is rigidly mounted on the hitch half on one hitch half and the other coupling carrier (19) is mounted on the other hitch half by means of the rubber elastic carrier bearing (21) so as to be resiliently tiltable in a multiaxial manner (column 14 lines 27-32).

Regarding claim 6, the rubber eleastic carrier bearing of said one coupling carrier comprises two preferably block shaped or plate shaped rubber bearing parts (21 – column 14 lines 27-32) which are received in bearing recesses in the hitch half, wherein the coupling carrier (19) is fastened to the two rubber bearing parts by means of opposing end portions (Figure 7).

Regarding claim 7, the rubber elastic coupling bearing (21) comprise annular or plate shaped rubber bearing parts which interconnect adjacent portions of the energy coupling parts (Figures 4, 7).



Regarding claim 10, a latching device (49) that operates exclusively in an interlocking manner is provided for latching the energy coupling parts in the coupled position, which latching device exhibits clearance in the latched position and provides for limited mobility of the energy coupling parts relative to one another.

Allowable Subject Matter
Claims 11-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Marchetta (2020/0291599) and Martin (2010/0183417) also disclose tool couplings with hydraulic connections.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jamie L McGowan whose telephone number is (571)272-5064. The examiner can normally be reached Monday through Friday 9:00-5:00 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMIE L MCGOWAN/Primary Examiner, Art Unit 3671